Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 29, 2018

                                       No. 04-17-00332-CV

                               AME & FE INVESTMENTS, LTD.,
                                         Appellant

                                                 v.

                            NEC NETWORKS, LLC, dba CaptureRX,
                                      Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-11952
                           Honorable David A. Canales, Judge Presiding


                                          ORDER
On January 23, 2018, appellant filed a letter notifying this court that the appellate record in this
appeal is incomplete because the transcripts of hearings from the following dates have not yet
been filed:

             •   August 23, 2016
             •   September 30, 2016
             •   December 21, 2016
             •   February 21, 2017
             •   March 2, 2017
             •   May 2, 2017
             •   December 13, 2017

Appellant has requested the court reporter file the transcripts as required.

       Therefore, we ORDER the court reporter to file the transcripts of hearings held on the
above-listed dates on or before February 28, 2018.

          The appellant’s brief shall be due thirty days following the completion of the appellate
record.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court